Citation Nr: 1223911	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for status post left triceps muscle tear with limitation of motion of the left arm, currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned at an April 2011 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder.

In June 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a December 2008 letter and during his April 2011 hearing, the Veteran raised the issues of entitlement to service connection for right arm and left shoulder disabilities, as well as whether new and material evidence has been received with respect to claims of service connection for hypertension and diabetes mellitus.  These claims have not yet been adjudicated and are refrred to the RO/AMC for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records include various psychiatric diagnoses.  For example, a March 2007 VA mental health treatment note and a June 2009 examination report from Horace F. Greene, M.D. reflect diagnoses of depression not otherwise specified and PTSD.  Thus, a current psychiatric disability has been demonstrated.

The Veteran has also reported on several occasions that his current psychiatric disability is attributed to various instances of racial discrimination in service while stationed in the Panama Canal Zone.  For example, he has reported that a fellow service member intentionally drove a forklift into a heavy door which caused an injury to the Veteran's arm.  Lay statements from fellow service members have been submitted to corroborate that event.  He also described incidents of harassment, such as when fellow service members placed glass in his bed.  Service treatment records confirm that he sustained a crush injury to the left upper arm in 1972.  Psychiatric problems have reportedly persisted ever since such events in service.

In sum, there is competent evidence of a current psychiatric disability and in-service stressors and the Veteran has reported a continuity of psychiatric symptomatology since service.  VA's duty to obtain an examination as to the nature and etiology of the Veteran's current psychiatric disability is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to etiology of the current psychiatric disability.

Moreover, in cases of claimed personal assault, such as here, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In light of the stressor information provided by the Veteran involving an in-service personal assault, he should be provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of that event.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Fast Letter 10-25 (dated July 15, 2010) and Fast Letter 05-04 (dated Nov. 10, 2005).  

Additionally, the Veteran's complete service personnel records may contain information relevant to his reported in-service assaults.  Although there are some such records in the claims file, the complete service personnel records have not been obtained.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF) at PIES Code 18.  

With respect to the Veteran's claim of entitlement to an increased rating for status post left triceps muscle tear with limitation of motion of the left arm, the evidence reflects worsening symptoms since his last VA examination in May 2007.  For example, during the April 2011 hearing he reported that he had developed tendonitis of the left arm, that his range of motion of the arm had decreased, and that the disability had worsened overall in the years since the May 2007 examination.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left arm disability is triggered.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period and is in receipt of Social Security Administration (SSA) disability benefits.  He has reported that his service-connected left arm disability contributes to his inability to work.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an adequate opinion as to whether the Veteran's service-connected disability, alone, prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, the other claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

As noted above, an April 2007 VA psychiatric treatment note includes a report by the Veteran that he was in receipt of SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are relevant to the issues on appeal.

Further, during the April 2011 hearing the Veteran reported that he has continued to receive treatment for the disabilities at issue at the VA Medical Center in Washington, DC (VAMC Washington).  The most recent treatment records in the claims file from this facility are dated in December 2008 and there are no additional records among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Send the Veteran a VCAA notice letter explaining that evidence from sources other than his service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.  VA should develop the Veteran's PTSD claim following the procedures set forth in Fast Letters 10-25 and 05-04.

3.  Request that the Veteran report his employment history, educational experience, and earnings for the period from 2007 to the present.

4.  Ask the NPRC to obtain a copy of the Veteran's Official Military Personnel File (OMPF) using PIES Code 18, including all records of his assignments and any performance appraisals.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from any other appropriate depository.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

6.  Obtain and associate with the claims file all records of the Veteran's treatment for left arm and psychiatric disabilities from VAMC Washington from December 2008 to the present.  

All efforts to obtain these records must be documented in the claims file. Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional service personnel records, any evidence from SSA, and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since April 2007) had their onset in service, are related to his reported in-service stressors (especially the reported intentional injury to his arm), or are otherwise the result of a disease or injury in service.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis and should opine as to whether there is evidence of behavior changes in response to the Veteran's claimed in-service personal assaults.

In formulating the above opinions, the examiner should acknowledge and comment on all previous psychiatric diagnoses provided since April 2007, as well as all of the Veteran's reported in-service stressors.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a reported in-service stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected status post left triceps muscle tear with limitation of motion of the left arm.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all residuals of the Veteran's left triceps tear, including, but not limited to, any orthopedic, muscle, and neurologic impairment.

The examiner should note the presence and severity of any signs and symptoms of muscle disability associated with the residuals of a left triceps tear, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the residuals of a left triceps tear.

The ranges of motion of the left shoulder and of any other joint impaired due to the residuals of a left triceps tear should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, and/or pain on repetitive motion or with flare ups.  To the extent possible, the amount that function is additionally limited should be expressed in degrees.

The examiner should report the nature and severity of any ankylosis and of any other orthopedic impairment of the left shoulder or any other joint associated with residuals of a left triceps tear.

The examiner should specify any nerves affected by the residuals of a left triceps tear and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a left triceps tear, to include whether they cause any limited motion or loss of function, scar size, and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected status post left triceps muscle tear with limitation of motion of the left arm would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if diabetes, hypertension, a right arm disability, a left shoulder disability, and/or a psychiatric disability were considered service-connected disabilities.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be enable an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

9.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If, after completion of instructions 1 through 8 above, there is any period since April 2007 that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

11.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



